Stacy, C. J.,
dissenting: I am not able to share the confidence with which the majority opinion starts and ends. My apprehensions are more nearly expressed about the middle of the opinion, where the going is not quite so easy, and it is conceded that “more orderly language might have been used” in imposing the judgment at the April Term, 1938.
Under the judgment in question the defendant has paid a fine of $100 and is now to serve a term of eight months on the roads. It is difficult to extract this meaning from the language employed. Even this Court is put to the necessity of transposition and interpretation. Nor is the probation statute particularly helpful in the premises. To “impose a fine and also place the defendant on probation” is not the same as to suspend judgment of imprisonment “upon the payment of a fine . . . and upon the further condition that the defendant be and remain law-abiding for a term of five years.” See S. v. Bennett, 20 N. C., 170; S. v. Warren, 92 N. C., 825; S. v. Crook, 115 N. C., 760, 20 S. E., 513; S. v. Jaynes, 198 N. C., 728, 153 S. E., 410; S. v. McLamb, 203 N. C., 442, 166 S. E., 507; S. v. Godwin, 210 N. C., 447, 187 S. E., 560; 8 R. C. L., 244.
It was said in Yu Cong Eng v. Trinidad, 271 U. S., 500, “That a statute which requires the doing of an act so indefinitely described that men must guess at its meaning, violates due process of law/’ If such be the rule in respect of statutes, what shall be said of ambiguous judgments? The answer was given in S. v. Gooding, 194 N. C., 271, 139 S. E., 436.
A defendant ought not to be required to guess at the meaning of a suspended judgment. The matters involved — the enforcement of the criminal law and the liberty of the citizen — are worthy of exactitude.
BaeNhill and "WiNborNe, JJ., concur in dissent.